Citation Nr: 1342899	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  12-00 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $17,803.00, including whether the indebtedness was properly calculated.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Minnesota, which denied a claim for waiver of overpayment of VA pension benefits in the calculated amount of $17,803.00.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Presently raised on the part of the Veteran and his representative is the propriety of the calculation of the overpayment of VA pension benefits in the exact amount of $17,803.00.   See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) (right of claimant to contest the amount of indebtedness before VA makes any offset to his payment of benefits).  The RO/AMC must address this preliminary issue (in accordance with the considerations raised below) before further appellate review as to waiver of recovery of the overpayment on an equitable basis.

Accordingly, the case is REMANDED for the following action:

1. Prepare an updated assessment of the precise amount of the overpayment of VA nonservice-connected pension benefits provided to the Veteran since 2007 (previously calculated as in the amount of $17,803.00), based upon a thorough review of all pertinent VA benefit disbursement records and financial records regarding the Veteran, to specifically include if available, the Income Verification Matching (IVM) folder for the Veteran.    The recalculation of indebtedness must also directly take account of and respond to various contentions raised by         the Veteran and his representative, including to the effect that:

a. During 2007, $4,360 of his total $11,881 earned wages for that year was disbursed directly into a retirement account and consequently was not available for his immediate use (see January 2012 VA Form 9);

b. The receipt of disbursements from a private employer's pension fund occurred in 2009, not 2007 as previously thought (see representative's January 2013 VA Form 646);

c. During 2010, he received countable income             for only a few months out of the year, and consequently he earned less than the maximum allowable rate for pension entitlement of $10,393.90 (see calculations stated upon September 2011 Notice of Disagreement (NOD));

d. During 2011, he continued to receive VA nonservice-connected pension benefits in the total amount of $2,955, even though it had already been determined that he had excessive income (see addendum to January 2012 VA Form 9).  

2. Provide the Veteran with a statement indicating the exact calculation of indebtedness and explaining the basis for arriving at this determination, and then allow him the opportunity to respond.   

3. Request that the Veteran provide updated Financial Status Reports (FSRs) regarding current income and expenses.

4. Thereafter, readjudicate the Veteran's claim on appeal, to include both issues of the calculation and validity of the indebtedness, and waiver of overpayment.  If the claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after he has had an adequate opportunity to respond, return this case to  the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

